Title: John Sen Trescot to Thomas Jefferson, 7 September 1813
From: Trescot, John Sen
To: Jefferson, Thomas


          Honoured Sir Charleston So Carolina September 7th 1813.
          The members of the Antiquarian Society from whom you received a letter through Dr Shecut their secretary, soliciting your junction with them,
			 (having extended the views and
			 changed
			 the name of the society to that of the Literary and Philosophical society of South Carolina) have by a resolve ordered the above information to be communicated to your excellency; and your acceptance of Honoury
			 membership in the society under it’s present form be solicited.
          I have the honour of subscribing myself your most Obdt & Humbl ServtJohn Sen Trescot M. D.Correspondg Secretary.
        